Citation Nr: 0812882	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a herniated nucleus pulposus, L5-
S1.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967, 
and from August 1990 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia, that denied a rating in excess of 20 
percent for the veteran's low back disability; and on appeal 
from a rating decision dated in September 2004 by the VA RO 
in St. Petersburg, Florida, that denied the veteran's claim 
for a TDIU.

This case was the subject of a March 2008 hearing before the 
undersigned Veterans Law Judge.  Additional evidence was 
received at this hearing, along with a waiver of Regional 
Office consideration of that evidence.  See 38 C.F.R. 
§ 20.1304(c). 


FINDINGS OF FACT

1.  As of January 2003, the veteran had no more than slight 
limitation of motion of the lumbar spine, based on findings 
of full range of motion, with pain, but no evidence of no 
evidence of fatigue, weakness, lack or endurance or 
incoordination; and positive clinical findings with respect 
to the sciatic nerve, with slight impairment.

2.  As of November 2005, the veteran had no more than slight 
limitation of range of motion of the lumbar spine, after 
taking into account limitation due to pain and weakness; 
combined range of motion limited to 170 degrees after taking 
into account pain and weakness; and positive clinical signs 
of impairment of the sciatic nerve, but with motor 
functioning and sensation within normal limits.  The veteran 
testified at his March 2008 Board hearing that his condition 
is currently about the same as it was in November 2005.

3.  In light of the veteran's combined 60 percent service-
connected disability rating, and a November 2005 VA 
examiner's finding that the veteran's level of service-
connected disability resulted in mild to moderate limitation 
of social functioning and employment, the veteran's level of 
service-connected impairment does not take him outside of the 
norm for a person at the 60 percent disability rating level.  
There are no indications of marked interference with 
employment or frequent periods of hospitalization due to 
service-connected disability so as to render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for postoperative residuals of a herniated nucleus 
pulposus, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
(as effective from September 23, 2002, to September 25, 
2003), Diagnostic Code 5292 (2003) (as effective prior to 
September 26, 2003), Diagnostic Codes 5235-5243 (as effective 
from September 26, 2003, forward), 8520, 8620, 8720 (2007). 

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

A December 2002 VCAA letter explained the evidence necessary 
to substantiate the claim for an increased rating for low 
back disability, and a May 2004 VCAA letter informed the 
appellant of what evidence was required to substantiate his 
claim for a TDIU.  These letters also informed him of his and 
VA's respective duties for obtaining evidence.  Although the 
December 2002 VCAA letter did not explicitly request the 
veteran to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the lack of the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  The May 2004 VCAA letter specifically 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim for a TDIU. 

The veteran was not provided notice of what type of 
information and evidence was needed to substantiate a claim 
for an earlier effective date for a TDIU or a higher 
disability rating.  Nevertheless, because the Board has 
herein denied the claims on appeal, the effective date 
aspects of the claims are moot. Accordingly, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, with respect to each claim, the required 
VCAA notice was completed prior to the initial adjudication 
of the claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notices did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).   At the March 2008 Board 
hearing, the claimant and his representative demonstrated 
awareness of the rating schedule and provided testimony 
regarding the types of lay and medical evidence that would 
substantiate his claims.  The Board finds no aspect of the 
rating criteria for a higher rating that could be satisfied 
absent a worsening of employability or daily life-i.e., 
additional limitations of range of motion, breathing, 
incapacitating episodes, greater neurological impairment, 
reductions in hearing ability, etc., would all have a 
negative impact on employability or daily living.  At his 
hearing, the veteran described the extent to which his 
service-connected disabilities significantly impacted these 
areas of functioning.  Actual knowledge is established by 
statements by the claimant and the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, post-service reports of treatment, 
and reports of VA examinations.  The VA examinations are 
adequate for disability rating purposes, containing the 
necessary findings pertaining to the rating criteria for low 
back disability and for a TDIU.  Additionally, the claims 
files contain the veteran's statements in support of his 
claims.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record that he wishes VA to obtain in 
connection with his claim.  Moreover, the veteran testified 
at his March 2008 Board hearing that his condition is about 
the same as it was at his November 2005 VA examination.  See 
March 2008 Board hearing transcript (Tr.) at page 8.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  There is no indication in the 
claims files that there are additional available relevant 
records that would have a reasonable possibility of 
substantiating the veteran's claims.

Increased Rating Low Back

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Board 
must consider 38 C.F.R. § 4.40, regarding functional loss due 
to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The intent of 
the schedule is to recognize actually painful motion with 
joint or periarticular pathology as productive of disability.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Vazquez-Flores v. Brown, ---Vet. 
App.----, ----, No. 05-0355, slip. Op. at 5 (Jan. 30, 2008).  
However, staged ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  




Effect of Revised Rating Criteria

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The veteran's claim for an increased rating for low back 
disability was received in November 2002.  The veteran is 
entitled to the application of the version of the regulation 
that is most favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
effective as of September 23, 2002, or, as codified after 
September 26, 2003, Diagnostic Code 5243, intervertebral disc 
syndrome (preoperatively or postoperatively), is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the revised provisions, as in effect from September 23, 
2002, forward, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Incapacitating Episodes

The September 2002 intervertebral disc syndrome disability 
rating regulation changes which were incorporated into the 
September 2003 regulations amendments stipulate that 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

In the present case, there is no indication in the claims 
file, and no contention, that the veteran's thoracolumbar 
spine disability results in bed rest prescribed by a 
physician.  The veteran's low back disability is currently 
rated as 20 percent disabling.  In order to be afforded the 
next higher rating of 40 percent based on incapacitating 
episodes, the evidence would need to show that the veteran 
has had incapacitating episodes of at least 4 weeks but less 
than 6 weeks over the past 12 months.  Since there is no 
evidence of incapacitating episodes as defined by the 
regulations, the criteria for the next higher rating of 40 
percent are not met or approximated.

Rating Based on Combined Orthopedic and Neurological 
Manifestations

        Orthopedic Rating Criteria

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Under the new criteria, as effective from September 26, 2003, 
forward, 38 C.F.R., Diagnostic Code 5242 (degenerative 
arthritis of the spine) and 5243 (intervertebral disc 
syndrome) are relevant to the veteran's current low back 
disability.  Pursuant to these diagnostic codes, the 
veteran's low back disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes... 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the... 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (in effect 
from September 26, 2003).  

        Analysis

The Board acknowledges that many records of VA treatment have 
been received in this case.  However, the records of 
treatment do not contain the specific range of motion and 
neurological findings necessary for analysis under the 
applicable rating criteria, and are consistent with the 
findings at the January 2003 and November 2005 VA 
examinations.  In addition, at his March 2008 Board hearing, 
the veteran acknowledged that his condition had been stable 
since the time of his November 2005 VA examination.  (Tr. at 
8.)  Accordingly, the Board will rely primarily on the 
January 2003 and November 2005 VA examination results in 
determining whether a rating in excess of the currently 
assigned 20 percent is warranted for the veteran's service-
connected low back disability.

          January 2003 VA Examination Results

The January 2003 VA examination results are to be evaluated 
under the regulations as in effect prior to the revisions 
that occurred on September 26, 2003.  See VAOPGCPREC 3-2000.

On physical examination at a VA examination in January 2003, 
straight leg raise testing was positive bilaterally at 45 
degrees.  There was a sign of radiculopathy at L5-S1 on the 
left.  The veteran had flexion to 90 degrees.  Extension was 
35 degrees, right lateral motion was to 40 degrees, left 
lateral motion was to 40 degrees, right rotation was to 35 
degrees, and left rotation was to 35 degrees.  The examiner 
opined that pain affected movement of the lumbar spine, but 
otherwise there was no evidence of fatigue, weakness, lack or 
endurance or incoordination.  Examination of the lower 
extremities revealed normal motor function. There was an 
abnormality in the left sensory aspect in the left big toe.  
The examiner stated that "this appears to be consistent with 
L5-S1 dysthesia."  Knee and ankle jerks were +1/2, but were 
symmetric.  

Combined limitation of range of motion exhibited at the 
January 2003 VA examination was full.  Taken at face value, 
this would warrant a noncompensable rating under prior 
Diagnostic Code 5292 (2003).  Even taking into consideration 
some additional degree of limitation of motion due to pain, 
no more than a 10 percent rating is warranted under old 
Diagnostic Code 5292 (for slight limitation of motion).  

The mild neurological impairment shown at that examination 
warrants no more than a 10 percent rating.  The Board finds 
that neurological impairment at the examination was no more 
than mild because despite some radiculopathy on the left, and 
positive straight leg raise testing, motor function was 
within normal limits bilaterally, and impairment of sensation 
was limited to an abnormality in the sensory aspect of the 
left big toe.  Thus, the next higher rating of 20 percent for 
moderate neurological impairment (for moderate paralysis, 
neuralgia, or neuritis of the sciatic nerve) is not 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8620, and 8720, for paralysis, neuritis, and neuralgia of the 
sciatic nerve, respectively.  

Accordingly, based on the January 2003 VA examination 
results, a combined rating of no more than 20 percent (10 
percent for neurological impairment and 10 percent for 
orthopedic impairment), taking into consideration both 
neurological and orthopedic impairment for the veteran's low 
back disability, is warranted as of the time of the January 
2003 VA examination.  

        November 2005 VA Examination Results

At the veteran's November 2005 VA examination, flexion of the 
low back was to 70 degrees, with pain occurring at 70 
degrees; extension of the low back was to 10 degrees, with 
pain at 10 degrees; right lateral flexion was to 30 degrees, 
with pain at 30 degrees; left lateral flexion was to 30 
degrees, with pain beginning at 20 degrees; limitation of 
right rotation was 30 degrees, with pain at 25 degrees; and 
limitation of left rotation was 30 degrees, with pain at 25 
degrees.  Range of motion was not additionally limited after 
repetitive use by fatigue, lack of endurance or 
incoordination.

Affording the veteran the benefit of the doubt, the Board is 
evaluating limitation of ranges of motion at the point pain 
began at the November 2005 VA examination, in order to ensure 
that additional limitation due to pain and weakness is 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
This is even though the veteran was evaluated as having some 
ranges of motion that exceeded the point at which pain began.  
The November 2005 examiner noted that range of motion was not 
additionally limited after repetitive use by fatigue, lack of 
endurance or incoordination.  The veteran's combined range of 
motion at the November 2005 VA examination, as measured by 
the onset of pain, was 170 degrees.  This falls squarely 
within the criteria for a 10 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  Also, 
the veteran had 70 degrees of flexion of the lumbar spine, 
with onset of pain at 70 degrees, which again falls within 
the criteria for a 10 percent rating.  The criteria for a 20 
percent rating under the General Rating Formula are not met 
or approximated because the veteran does not have combined 
limitation of motion (as measured by where pain began within 
the range of motion) or limitation of flexion meeting or 
approximating limitation of the lumbar spine of 120 degrees 
or less, or limitation of flexion of the lumbar spine of not 
greater than 60 degrees.  

Considering old Diagnostic Code 5292 (2003), the Board finds 
that this level of limitation of motion is better 
approximated as slight limitation rather than moderate 
limitation.  Although the veteran had some limitation of 
motion, particularly after considering pain, the veteran 
still had the by far better part of full range of motion of 
the lumbar spine.  As a result, the criteria for the next 
higher rating of 20 percent, for moderate limitation of 
motion of the lumbar spine, are not met or approximated under 
the rating criteria for limitation of motion of the lumbar 
spine as in effect prior to September 26, 2003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

At the November 2005 VA examination, motor function of the 
lower extremities was within normal limits, and sensory 
function was within normal limits.  The right lower extremity 
reflexes were knee jerk 2+ and ankle jerk 2+.  The left lower 
extremity reflexes were knee jerk 1+ and ankle jerk 1+.  The 
examiner also noted positive straight leg raise testing on 
the right and left.  There was no muscle spasm.  The Board 
has considered whether the degree of neurological impairment 
thus demonstrated warrants a compensable rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720, 
for paralysis, neuritis, and neuralgia of the sciatic nerve, 
respectively.  Some positive clinical findings were present, 
although the examining physician's application of medical 
expertise in his overall interpretatio of these findings was 
that that motor function and sensory function of the lower 
extremities were within normal limits.  Since his overall 
neurological condition associated with his low back 
disability was evaluated as within normal limits, but there 
were some positive clinical findings on neurological 
examination, the Board finds that at the time of the November 
2005 VA examination, the veteran's neurological impairment 
associated with his low back disability was no more than 
mild, warranting a 10 percent rating for mild paralysis, 
neuralgia, or neuritis of the sciatic nerve.  See 38 C.F.R. 
4.124a, Diagnostic Codes 8520, 8620, 8720.  The next higher 
rating of 20 percent is not warranted because the findings to 
not meet or approximate a moderate level of neurological 
impairment.  Id.
Conclusion

In sum, the Board finds that the highest available rating 
available for the veteran's low back disability based on the 
evidence of record covering the full pendency of the 
veteran's claim is 20 percent-a 10 percent rating for slight 
limitation of motion under old Diagnostic Code 5292 (2003) 
(see VAOPGCPREC 3-2000), or, alternatively, a 10 percent 
rating for limitation of flexion and limitation of combined 
range of motion under the revised General Rating Criteria set 
forth at 38 C.F.R. § 4.71a, for the period from September 26, 
2003, forward; plus an additional combined 10 percent rating 
for mild neurological impairment of the sciatic nerve.  
Accordingly, the Board finds that a rating in excess of 20 
percent for low back disability is not warranted.

Based on the foregoing, the Board finds that at no time 
during the pendency of the veteran's claim is a finding in 
excess of 20 percent warranted for the veteran's low back 
disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The criteria for a higher rating are not met or approximated.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
rating to 70 percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id.  (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

The veteran in receipt of disability compensation ratings as 
follows: a 30 percent rating for disabled for left knee 
disability, to include a left knee total replacement; a 20 
percent rating for postoperative residuals of a herniated 
nucleus pulposus, L5-S1; a 10 percent rating for bilateral 
hearing loss; a 10 percent rating for chronic bronchitis; and 
a noncompensable (0 percent) rating for bilateral Dupuytren's 
contracture of the hands.  For purposes of determining 
combined ratings, disability ratings are not merely added.  
Rather, the Combined Ratings Table set forth at 38 C.F.R. 
§ 4.25 is used to establish the combined rating.  In the 
present case, the veteran's service-connected disability 
ratings when combined in this manner result in a 60 percent 
rating.  See 38 C.F.R. § 4.25.  Thus, the schedular criteria 
for a TDIU are not met.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The veteran underwent VA examinations in November 2005 for 
his multiple service-connected disabilities.  A VA examiner 
opined that the effect of the veteran's condition on his 
usual occupation was mild to moderate because he was unable 
to stand or walk for long periods of time.  She further 
opined that the effect of the veteran's condition on his 
daily activities was mild to moderate because he was able to 
perform his activities of daily living, but required extra 
time to do so.  At his March 2008 Board hearing, the veteran 
testified that his condition was about the same as at his 
November 2005 VA examination.  (Tr. at page 8.)  

There is no evidence that the veteran's schedularly rated 
service-connected disabilities take him outside of the norm.  
He is currently rated as 60 percent disabled, which is a 
significant schedular rating reflecting a very substantial 
degree of service-connected disability.  The November 2005 VA 
examiner's opinion that the veteran's limitations cause only 
mild to moderate occupational and social impairment reflect 
that his overall level of service-connected disability does 
not take him outside of the norm for a person at the 60 
percent disability rating level.  Additionally, there are no 
indications of factors such as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  The Board acknowledges a letter dated July 2003 
indicating that the veteran was entitled to disability 
retirement as determined by the Department of the Army 
Physical Disability Agency.  The Board is not bound by that 
Agency's findings but does accept its findings as evidence.  
The Agency assigned the veteran a disability rating of 50 
percent-a finding fairly consistent, if slightly less 
favorable, than the 60 percent assigned by VA for service-
connected disability compensation purposes.  Furthermore, to 
the extent that evidence may indicate that the veteran is 
generally unemployable, the Board may not take into 
consideration non-service-connected disabilities such as may 
be due to the veteran's longstanding histories of heart 
disease, hypertension and diabetes (see, e.g.,  VA treatment 
record dated in October 2007), rheumatoid arthritis (see VA 
treatment records dated December 2004 and January 2007), and 
cervical spine disability (see VA treatment records dated 
March 2005), in considering whether a TDIU is warranted.  As 
a result, the Board has afforded the November 2005 VA 
examiner's findings regarding the level of impairment due to 
service-connected disabilities the greatest weight on the 
issue of enticement to a TDIU, since separation of service-
connected disability from non-service-connected disability 
under the complex facts of this case requires medical 
expertise.  In light of the foregoing, the Board finds that 
this matter does not warrant referral to the Director, 
Compensation and Pension, for extraschedular consideration.  
See 38 C.F.R. §§ 3.321(b), 4.16(b). 

In sum, the schedular criteria for a TDIU are not met, and, 
in the context of his current 60 percent combined rating, the 
veteran's service-connected disabilities are not so 
exceptional or unusual as to warrant extraschedular 
consideration of his claim for a TDIU.  Accordingly, the 
Board finds that entitlement to a TDIU is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a herniated nucleus pulposus, L5-
S1, is denied.

Entitlement to a TDIU is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


